             Case 1:21-cv-03858-VM Document 11 Filed 05/03/21 Page 1 of 2




Rosenfield & Company, PLLC,




Trachtenberg, Rodes & Friedberg LLP, Star Auto Sales of
Bayside, Inc. (d/b/a Star Toyota of Bayside), Star Auto Sales of
Queens, LLC (d/b/a Star Subaru), Star Hyundai LLC (d/b/a Star
Hyundai), Star Nissan, Inc. (d/b/a Star Nissan), Metro Chrysler
Plymouth Inc. (d/b/a Star Chrysler Jeep Dodge), Star Auto Sales
of Queens County LLC (d/b/a Star Fiat), and Star Auto Sales of
Queens Village LLC (d/b/a Star Mitsubishi),




Rosenfield & Company, PLLC,




                                                                   Case No. 6:20-cv-02382-JA-LRH

Trachtenberg, Rodes & Friedberg, LLP,
           Case 1:21-cv-03858-VM Document 11 Filed 05/03/21 Page 2 of 2




Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) and to resolve the venue and jurisdiction
issues raised in Defendant's Motion to Dismiss by agreement with Defendant, filed its Notice of Voluntary
Dismissal on February 19, 2021. There are no appeals pending.




The newly-filed case presently before this Court is related to the earlier case filed in the
Middle District of Florida because it involves the same facts, causes of action, and same
parties. The present case was filed in this Court by agreement with Defendant Trachtenberg,
Rodes & Friedberg, LLP to address venue and jurisdiction issues raised in the Florida case,
and to include the additional automobile dealership defendants.




               /s/Jason Zimmerman                                                  05/03/2021
               GrayRobinson, P.A.
